DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US Patent Publication 2020/0394983 in view of Kim, US Patent Publication 2014/0077186.
Regarding independent claim 1, Huang et al. teaches a display apparatus (depicted in figures 1A-1D and 2) comprising: 
a sensor substrate comprising a first area and a second area (paragraph 0088 describes the layers to include one that includes the camera and sensor, which is the substrate with a first area containing the sensors and the second area of the rest of the layer); 
a plurality of sensors (depicted as devices 22 including an optical transmitter 221, a sensor 222, an indicator 223, and a camera 224 as given in paragraph 0074) at the first area (top region 121 of figure 1A) and not at the second area (not shown in display module 15 of figure 1A); 
a display panel on the sensor substrate (as described in paragraph 0088), the display panel comprising a first display area corresponding to the first area (second display area 151 is shown in figure 1A to correspond to top region 121 as given in paragraph 0073), and a second display area corresponding to the second area (first display area 150 is shown in figure 1A to correspond to display module 15), the first display area comprising a pixel area and a non-pixel area (paragraph 0131 explains that no pixels are used in a non-display sub-region of the second display region but “a pixel is set in a region other than the sub-region of the second display region”); 
at least one subpixel at the pixel area and no subpixels at the non-pixel area (paragraph 0131 explains that no pixels are used in a non-display sub-region but “a pixel is set in a region other than the sub-region of the second display region”); and
a display panel driver configured to control a luminance of the first display area and a luminance of the second display area (paragraph 0106-0107 explain how the second display regions 651 are driven differently to require separate driving signals for each area and paragraph 0074 explains how the driving is done to include adjusting the display brightness or luminance).
Huang et al. is not specific about the driving of the areas, especially regarding a display panel driver configured to control a driving signal according to a ratio between the pixel area of the first display area and the non-pixel area of the first display area
Kim teaches a display panel driver configured to control a driving signal according to a ratio between the pixel area of the first display area and the non-pixel area of the first display area (paragraphs 0061-0062 explain how the ratio of the pixel area and non-pixel areas are adjusted as desired to be appropriately driven as given in paragraphs 0036-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of the mixed pixel and non-pixel regions as taught by Kim into the system of Huang et al. The rationale to combine would be to provide an organic light emitting diode (OLED) display realizing excellent resolution and simultaneously realizing the functional region within or between the pixels (paragraph 0023 of Kim).
Regarding claim 4, Huang et al. teaches the display apparatus of claim 1, wherein the display panel driver is configured to provide: 
a first power voltage to a subpixel circuit of the first display area (paragraph 0106-0107 explain how the second display regions 651 are driven differently to require separate driving signals for each area); and 
a second power voltage to a subpixel circuit of the second display area (to drive to allow display as given in paragraphs 0066-0068), and 
wherein the first power voltage is greater than the second power voltage (although paragraphs 0106-0107 suggest that the first power voltage is higher and must thus be lowered for power saving reasons, the specifics are not discussed in the system seeking to properly drive both regions. However, adjusting the power voltage ratio of the two areas would be an obvious matter of optimization within prior art conditions or through routine experimentation as it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 5, Huang et al. teaches the display apparatus of claim 4, wherein when a ratio between the pixel area at the first display area and a sum of the pixel area and the non-pixel area at the first display area is 1/N, the first power voltage is greater than the second power voltage by N times (although paragraphs 0106-0107 suggest that the first power voltage is higher and must thus be lowered for power saving reasons, the specifics are not discussed in the system seeking to properly drive both regions. However, adjusting the power voltage ratio of the two areas to this ratio would be an obvious matter of optimization within prior art conditions or through routine experimentation as it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 6, Kim teaches further the display apparatus of claim 4, wherein the subpixel comprises an organic light emitting diode (as described in paragraph 0032), 
wherein the subpixel is configured to receive a data write gate signal (data signals described in paragraph 0033), a data initialization gate signal (first of gate signals described in paragraph 0033), an organic light emitting diode initialization signal (first of signals described in paragraph 0033 to initialize the OLED), a data voltage (driving voltage signals of paragraph 0033), and an emission signal (output current ILD of figure 1 as described in paragraph 0036), and 
wherein the organic light emitting diode of the subpixel is configured to emit light corresponding to a level of the data voltage to display an image (based on output current described in paragraph 0036).
Regarding claim 13, Kim teaches further the display apparatus of claim 1, wherein a size of the pixel area at the first display area is the same as a size of the non-pixel area at the first display area (figure 5 shows the depiction where the size of the pixel area is about the same size as the non-pixel area and paragraphs 0061-0062 explain how the ratios may easily be adjusted as desired).
Regarding claim 14, Kim teaches further the display apparatus of claim 13, wherein the pixel area at the first display area comprises a plurality of pixel areas, and each of the plurality of pixel areas comprises a single subpixel (figure 5 shows that the pixel area of the display area is divided into a plurality of pixel areas of individual subpixels as specifically defined in paragraphs 0051-0052).
Regarding claim 15, Kim teaches further the display apparatus of claim 13, wherein the pixel area at the first display area comprises a plurality of pixel areas, and each of the pixel areas comprises a single pixel, the single pixel comprising a plurality of subpixels (figure 5 shows that the pixel area of the display area is divided into a plurality of pixel areas, where each pixel area is a pixel PX comprising subpixels R and G and B, as specifically defined in paragraphs 0051-0052).
Regarding claim 16, Kim teaches further the display apparatus of claim 1, wherein the non-pixel area comprises a plurality of non-pixel areas (figure 5 depicts multiple non-pixel areas NX that make up the non-pixel area), and each single sensor from among the plurality of sensors overlaps with a corresponding one of the non-pixel areas (paragraph 0053 explains that the non-pixel unit is used as a touch sensor portion, or overlapping with the sensor to allow transmission as described).
Regarding claim 17, Kim teaches further the display apparatus of claim 1, wherein the non-pixel area comprises a plurality of non-pixel areas (figure 5 depicts multiple non-pixel areas NX that make up the non-pixel area), and each single sensor from among the plurality of sensors overlaps with a plurality of corresponding ones of the non-pixel areas  (paragraph 0053 explains that the non-pixel unit is used as a touch sensor portion, or overlapping with the sensor to allow transmission as described).
Regarding independent claim 18, Huang et al. teaches a method of driving a display apparatus, the method comprising: 
sensing a user using a sensor substrate, the sensor substrate comprising a first area, a second area (paragraph 0088 describes the layers to include one that includes the camera and sensor to sense the user, which is the substrate with a first area containing the sensors and the second area of the rest of the layer), and a plurality of sensors (depicted as devices 22 including an optical transmitter 221, a sensor 222, an indicator 223, and a camera 224 as given in paragraph 0074) at the first area (top region 121 of figure 1A) and not at the second area (not shown in display module 15 of figure 1A); 
providing a driving signal to a first display area of a display panel corresponding to the first area (paragraph 0106-0107 explain how the second display regions 651 are driven differently to require separate driving signals for each), the first display area comprising a pixel area, a non-pixel area (paragraph 0131 explains that no pixels are used in a non-display sub-region of the second display region but “a pixel is set in a region other than the sub-region of the second display region”), and at least one subpixel at the pixel area and no subpixels at the non-pixel area (paragraph 0131 explains that no pixels are used in a non-display sub-region but “a pixel is set in a region other than the sub-region of the second display region”); and 
providing a driving signal to a second display area of the display panel corresponding to the second area (paragraph 0106-0107 explain how the second display regions 651 are driven differently to require separate driving signals for each); 
wherein a display panel driver is configured to control a luminance of the first display area and a luminance of the second display area (paragraph 0106-0107 explain how the second display regions 651 are driven differently to require separate driving signals for each area and paragraph 0074 explains how the driving is done to include adjusting the display brightness or luminance).
Huang et al. is not specific about the driving of the areas, especially regarding wherein a display panel driver is configured to control the driving signal according to a ratio between the pixel area of the first display area and the non-pixel area of the first display area
Kim teaches wherein a display panel driver is configured to control the driving signal according to a ratio between the pixel area of the first display area and the non-pixel area of the first display area (paragraphs 0061-0062 explain how the ratio of the pixel area and non-pixel areas are adjusted as desired to be appropriately driven as given in paragraphs 0036-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of the mixed pixel and non-pixel regions as taught by Kim into the system of Huang et al. The rationale to combine would be to provide an organic light emitting diode (OLED) display realizing excellent resolution and simultaneously realizing the functional region within or between the pixels (paragraph 0023 of Kim).
Regarding claim 20, Huang et al. teaches the method of claim 18, wherein the display panel driver is configured to provide: 
a first power voltage to a subpixel circuit of the first display area (paragraph 0106-0107 explain how the second display regions 651 are driven differently to require separate driving signals for each area); and 
a second power voltage to a subpixel circuit of the second display area (to drive to allow display as given in paragraphs 0066-0068), and 
wherein the first power voltage is greater than the second power voltage (although paragraphs 0106-0107 suggest that the first power voltage is higher and must thus be lowered for power saving reasons, the specifics are not discussed in the system seeking to properly drive both regions. However, adjusting the power voltage ratio of the two areas would be an obvious matter of optimization within prior art conditions or through routine experimentation as it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US Patent Publication 2020/0394983 in view of Kim, US Patent Publication 2014/0077186 in view of Yamakawa, US Patent Publication 2014/0340431.
Regarding claim 2, Huang et al. and Kim teach the display apparatus of claim 1. Huang et al and Kim do not teach the apparatus wherein the display panel driver is configured to generate: 
a minimum data voltage corresponding to a minimum grayscale value of input image data corresponding to the first display area; 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the first display area; 
a minimum data voltage corresponding to a minimum grayscale value of the input image data corresponding to the second display area; and 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the second display area, and 
wherein a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the first display area is greater than a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the second display area.
Yamakawa teaches the apparatus wherein the display panel driver is configured to generate: 
a minimum data voltage corresponding to a minimum grayscale value of input image data corresponding to the first display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value); 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the first display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value); 
a minimum data voltage corresponding to a minimum grayscale value of the input image data corresponding to the second display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value); and 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the second display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value), and 
wherein a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the first display area is greater than a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the second display area (paragraph 0084 describes how the data voltage is input to control the gradation. The specific relationship of the voltages are not described. However, adjusting the specific ratio of the two areas to this ratio would be an obvious matter of optimization within prior art conditions or through routine experimentation as it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of controlling display of different areas based on the grayscale as taught by Yamakawa into the system of Huang et al. and Kim. The rationale to combine would be to suppress non-uniform brightness due to fluctuations in the drive frequency (paragraph 0013 of Yamakawa).
Regarding claim 3, Huang et al. teaches the display apparatus of claim 2, wherein when a ratio between the pixel area at the first display area and a sum of the pixel area and the non-pixel area at the first display area is 1/N (paragraph 0131 explains that no pixels are used in a non-display sub-region of the second display region but “a pixel is set in a region other than the sub-region of the second display region” where a ratio would exist between the regions), the difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the first display area is greater than the difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the second display area by N times (although paragraphs 0106-0107 suggest that the drive voltages are different for the regions, the specifics are not discussed in the system seeking to properly drive both regions. However, adjusting the voltage ratio of the two areas to this ratio would be an obvious matter of optimization within prior art conditions or through routine experimentation as it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 19, Huang et al. and Kim teach the method of claim 18. Huang et al and Kim do not teach the method wherein the display panel driver is configured to generate: 
a minimum data voltage corresponding to a minimum grayscale value of input image data corresponding to the first display area; 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the first display area; 
a minimum data voltage corresponding to a minimum grayscale value of the input image data corresponding to the second display area; and 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the second display area, and 
wherein a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the first display area is greater than a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the second display area.
Yamakawa teaches the apparatus wherein the display panel driver is configured to generate: 
a minimum data voltage corresponding to a minimum grayscale value of input image data corresponding to the first display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value); 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the first display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value); 
a minimum data voltage corresponding to a minimum grayscale value of the input image data corresponding to the second display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value); and 
a maximum data voltage corresponding to a maximum grayscale value of the input image data corresponding to the second display area (figure 4 shows two different areas that correspond to the grayscale value of the gradation curves of figures 5A and 5B as given in paragraph 0096 where a data voltage corresponds to each grayscale value), and 
wherein a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the first display area is greater than a difference between the maximum data voltage and the minimum data voltage of the input image data corresponding to the second display area (paragraph 0084 describes how the data voltage is input to control the gradation. The specific relationship of the voltages are not described. However, adjusting the specific ratio of the two areas to this ratio would be an obvious matter of optimization within prior art conditions or through routine experimentation as it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of controlling display of different areas based on the grayscale as taught by Yamakawa into the system of Huang et al. and Kim. The rationale to combine would be to suppress non-uniform brightness due to fluctuations in the drive frequency (paragraph 0013 of Yamakawa).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US Patent Publication 2020/0394983 in view of Kim, US Patent Publication 2014/0077186 in view of Ban, US Patent Publication 2019/0205591  .
Regarding claim 9, Huang et al. and Kim teach the display apparatus of claim 1. Huang et al. teaches further wherein the display panel driver is configured to provide a first normal image frame according to input image data to the first display area (paragraph 0061 describes the two regions that are used to display data in each region based on the input data described in paragraph 0062), and 
wherein the display panel driver is configured to provide a second normal image frame according to the input image data (paragraph 0061 describes the two regions that are used to display data in each region based on the input data described in paragraph 0062). 
Huang et al. and Kim are silent regarding the use of a black frame image to the second display area.
Ban teaches wherein the display panel driver is configured to provide a first normal image frame according to input image data to the first display area (paragraph 0043 describes the display area that displays based on data as given in paragraph 0037), and 
wherein the display panel driver is configured to provide a second normal image frame according to the input image data (paragraph 0043 describes the display area that displays based on data as given in paragraph 0037), and a black frame image to the second display area (paragraph 0043 describes the black matrix used in the non-display regions of the display area consisting of pixel and non-pixel regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of the display of the areas as taught by Ban into the system of Huang et al. and Kim. The rationale to combine would be to improve the user experience and improve a screen-to-body ratio of a display screen without any necessary to reserve a separate position or space for the sensor, thereby to provide a narrow-bezel, light and thin product, without decreasing image quality (paragraph 0037 of Ban).
Regarding claim 10, Huang et al. teaches further the display apparatus of claim 9, wherein when a ratio between the pixel area of the first display area and a sum of the pixel area and the non-pixel area of the first display area is x:y (paragraph 0131 explains that no pixels are used in a non-display sub-region of the second display region but “a pixel is set in a region other than the sub-region of the second display region” and figure 1A shows a first and second area such that the pixels in each have a ratio), where the areas display (paragraph 0061 describes the two regions that are used to display data in each region based on the input data described in paragraph 0062). 
Huang et al. does not explicitly teach that a ratio between a number of the second normal frames of the second display area and a number of the first normal frames of the first display area is x:y. 
Ban teaches that a ratio between a number of the second normal frames of the second display area and a number of the first normal frames of the first display area is x:y (paragraph 0043 describes the black matrix used in the non-pixel, non-display regions of the display area consisting of pixel and non-pixel regions such that the number of the other frames are consistent with the pixels as the non-pixel regions result in black frames that to not change the ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specifics of the display of the areas as taught by Ban into the system of Huang et al. and Kim. The rationale to combine would be to improve the user experience and improve a screen-to-body ratio of a display screen without any necessary to reserve a separate position or space for the sensor, thereby to provide a narrow-bezel, light and thin product, without decreasing image quality (paragraph 0037 of Ban).
Regarding claim 11, Huang et al. and Kim teach the display apparatus of claim 1. Huang et al. and Kim do not teach wherein the plurality of sensors comprises an infrared sensor. Ban teaches wherein the plurality of sensors comprises an infrared sensor (paragraph 0005 describes the various sensors to include infrared sensors). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the specific type of sensor described by Ban into the system of Huang et al. and Kim. The rationale to combine would be to expand the use of the device to include more types of sensors.
Regarding claim 12, Huang et al. teaches the display apparatus of claim 11, wherein the plurality of the sensors are configured to recognize a face of a user (paragraph 0088 describes the sensors to include the camera, which can recognize or photograph the face of a user).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, taken individually or in combination, teaches the specific connections recited in claims 7-8.
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. Applicant contends that the claims are allowable as the ratio of Kim’s W1 and W2 do not correspond to the same ratio used to control luminance in the current application. The examiner disagrees. As given in the cited section of Kim, the sizes of pixel and non-pixel areas are controlled and the device is driven based on the ratio of the pixel and non-pixel regions. Huang already teaches in paragraph 0074 that the driving incorporates luminance control. Thus, the combination of references teach this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the notice of references cited each teach similar material.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627